Citation Nr: 1144856	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  10-31 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for back injury residuals.

2.  Entitlement to an initial rating in excess of 10 percent for bilateral flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2009 and September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In July 2011, the Veteran testified during a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board notes that after the June 2010 statement of the case was issued in this matter, but before the Veteran testified in July 2011, a significant quantity of medical evidence was associated with the claims file without the Veteran's waiver of initial RO consideration of the new evidence.  The Board finds, however, that none of this new material contained evidence pertinent to the Veteran's flat feet (pes planus) disability.  Therefore, the Board will proceed with adjudication of this claim.  See 38 C.F.R. § 1304(c) (2010) (noting evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues).  


FINDINGS OF FACT

1.  In July 2011, prior to the promulgation of a decision, the Veteran withdrew his appeal pertaining to the claim of entitlement to service connection for back injury residuals.

2.  The credible lay and medical evidence shows that the Veteran's bilateral flat feet disability has been manifested by objective evidence of pronation and pain on manipulation and use accentuated; there is also credible evidence of swelling on use; pronounced pes planus with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasms of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, is not shown.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal regarding the claim of entitlement to service connection for back injury residuals have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for an initial rating of 30 percent, but no higher, for bilateral flat feet have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.40, 4.71a, Diagnostic Code 5276 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In his Board testimony in July 2011, the Veteran stated his intention to withdraw his claim of entitlement to service connection for back injury residuals.  No allegations of errors of fact or law, therefore, remain for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and it is dismissed.

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in August 2006 and December 2009.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009)).

Pursuant to Dingess, an additional notice as to disability ratings and effective dates was provided in the December 2009 correspondence.  In addition, as this is a higher initial rating claim and a "downstream" issue from that of service connection, notice pursuant to the original Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), is not required.  See VAOPGCPREC 8- 2003 (Dec. 22, 2003).

In any event, the Veteran and his representative have not argued that any error or deficiency in the accomplishment of the duty to notify has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue on appeal have been met. 

The duty to assist also has been fulfilled as VA and private medical records relevant to this claim have been requested and obtained and the Veteran has been provided with VA examinations.  The Board finds that the available medical evidence is sufficient for an adequate determination of the claim on appeal.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.

Increased Rating - Laws and Regulations

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126.

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14 (2010).

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms, but not the clinical findings which are applied to VA's Rating Schedule.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2010).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2010).

The Veteran's flat feet or pes planus rating has been adjudicated pursuant to the rating criteria found in Diagnostic Code 5276.  

Under this diagnostic code, a noncompensable rating is warranted for a mild disability with symptoms relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 10 percent rating is warranted for moderate flat feet (bilateral or unilateral) with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  Id.  A severe flat foot disability, manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, warrants a 20 percent rating if unilateral and a 30 percent rating if bilateral.  Id.  A pronounced flat foot disability, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, warrants a 30 percent rating if unilateral and a 50 percent rating if bilateral.  Id.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with excursion, strength, speed, coordination, and endurance.  Furthermore, the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  

Under 38 C.F.R. § 4.45, the factors of disability in the joints reside in reductions of their normal excursion of movements in different planes.  Inquiry is directed to the following considerations: (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  

Under 38 C.F.R. § 4.59, painful motion is an important factor in determining the severity of an arthritis disability.  The facial expression, wincing, etc., on pressure or manipulation should be carefully noted and definitely related to affected joints.  Muscle spasms will also greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.


Flat Feet

Historically, the Veteran was granted service connection for bilateral flat feet in the April 2009 rating decision now on appeal and awarded a 10 percent disability rating, effective May 19, 2006.  In a Notice of Disagreement received in June 2009, and in written submissions and in his Board testimony, the Veteran has contended that his initial disability rating should be higher, at least 30 percent, because he meets most of the regulatory criteria for that higher rating.  For example, he asserts he has symptoms of pronation, abduction, pain on manipulation, pain on use, plantar fasciitis (inflammation), and that his Achilles tendon is bowed.

The report of an August 2006 private examination by H.H., D.P.M., noted an impression of pes planus bilateral.  She stated that a gait analysis had been performed which showed excessive bilateral pronation.  The Veteran had complained that both feet were painful.  He told the examiner that he got sore arches, heels and knees when he stood on his feet all day and that he had been wearing arch supports that were no longer helping.  It was noted that he had never worn orthotics, that a single callus had been pared, that he had a hammertoe on digit five of the right foot and bilateral onychomycosis.  Later that month Dr. H.H. casted the Veteran for a pair of custom-molded bilateral orthotics.

In correspondence dated April 2007, Dr. H.H. stated that the Veteran had been complaining of chronic heel pain for an extended period of time and that clinically there was pain on palpation of the plantar fascia and medial plantar aspect of the calcaneus.  She also stated that private X-ray evidence revealed plantar fasciitis with pes planus foot type.  She recommended conservative therapy, including biomechanical orthotic devices.  

In correspondence dated October 2008, Dr. N.M. stated that he had recently examined the Veteran and discussed his pes planus history with him.  The examination revealed bilateral pes planus associated with plantar fasciitis.  It was noted that the Veteran reported fatigue and pain upon ambulation for more than a few minutes.  

The Veteran underwent a VA examination in February 2009 which found that the Veteran's flat feet (pes planus) had been permanently aggravated by his period of military service.  The Veteran told the examiner that his symptoms and pain had progressively worsened since discharge from service in 1967.  He said that he took Tylenol and Advil whenever necessary for pain relief and wore shoe orthotics.  He also complained of pain if he had to stand for very long, stiffness and weakness while standing, and lack of endurance.  He also complained of flare-ups, at least weekly, brought on by any weight bearing activity.  He told the examiner that he was unable to stand for more than a few minutes and could walk more than a quarter of a mile but less than a mile.

On examination, there was no evidence of painful motion, swelling, tenderness, instability, or weakness with abnormal weight bearing on either foot.  Moderate pronation was noted for each foot.  Inward bowing was noted for the Achilles alignment when the left foot was weight bearing and non-weight bearing, but the Achilles alignment for the right foot was normal in both circumstances.  There was no pain or spasm on manipulation of either foot.  There was no forefoot or midfoot malalignment for either foot.  A right heel valgus measured approximately 6 to 10 degrees and was noted as correctible by manipulation.  The examiner noted that the Veteran's gait appeared normal and that there was no wear on either side of the heel of his shoes, but the Veteran commented that he changed shoes frequently and used orthotics all the time.  X-ray studies were undertaken.  Lateral weight-bearing views showed some reduction of the usual arch of the right foot and of the left foot but no acute fracture-dislocation was identified in the bones of either foot.  Diagnosis was bilateral pes planus with bilateral foot pain when weight bearing.  It was noted that the Veteran had retired in 2006 due to his PTSD, but that his pes planus prevented his participation in sports and had a severe effect on exercising.  

The Veteran underwent a VA examination in April 2010.  He complained of pain in both feet at 3 on a scale of 1 to 10, with weakness, stiffness, swelling, fatigability, and lack of endurance.  He said that he was unable to stand without pain for more than 15 minutes and could only walk a quarter mile before his feet began to flare up.  He said that his symptoms occurred at rest, while standing and during walking.  He took Ibuprofen twice a day for pain relief.  Flare-up pain was a 7 on a scale of 1 to 10, occurred daily, and could last up to one hour with additional limitation of motion and functional impairment.  These flare-ups were precipitated by standing or walking.  He wore shoe inserts.  

On examination, there was a 20 degree valgus deformity of both the right and left Achilles tendon and pain on manipulation bilaterally.  There was tenderness in the metatarsal arch of both feet, but no evidence of abnormal weight bearing.  X-ray studies of both feet showed pes planus.

During his Board hearing in July 2011, the Veteran testified that the symptomatology of his bilateral flat feet more nearly approximated the criteria for a 30 percent rating.  He said that the evidence showed that he had excessive pronation in both feet, pain on manipulation, pain on use, and swelling.  He conceded that he did not have evidence of callosities.  (See transcript at p. 11).  

Based on a review of the evidence of record, the Board concludes that the Veteran's bilateral pes planus warrants a 30 percent initial disability rating, but no higher.  In this respect, the credible lay and medical evidence shows that the Veteran's bilateral flat feet disability has been manifested by objective evidence of pronation and pain on manipulation and use accentuated.  In addition, there is some evidence of swelling on use and the treatment of one callus.

In particular, the August 2006 private examination and the February 2009 VA examination report revealed that the Veteran's bilateral pes planus has resulted in objective evidence of mild pronation.  The April 2010 VA examination revealed pain on manipulation bilaterally.  Furthermore, the Veteran's statements consistently indicate that he experiences increased and significant pain in both his feet that is accentuated by use.  He also told the April 2011 VA examiner of swelling and lack of endurance.  Overall, the Veteran's July 2011 testimony, as well as his written submissions and comments to examiners, provide evidence in support of a claim for a higher initial rating, as they include lay descriptions of pain on use and swelling of the feet.  The Veteran's descriptions of pain on use with occasional swelling are deemed credible and consistent with the entire evidentiary record.  

The Board notes that while some symptoms, such as swelling, might be associated more with the Veteran's plantar fasciitis (and that the Veteran was denied service connection for plantar fasciitis in a January 2010 rating decision), all of these symptoms may still be ascribed to the Veteran's flat foot disorder in this case because medical evidence found in the file has not divided the symptomatology among various disorders.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (if VA cannot distinguish by competent medical opinion the extent of symptoms that are attributable to service-related causes from those that are not, VA effectively must presume that all symptoms in question are related to service, i.e., part and parcel of the service-connected disability).  See also Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).  Therefore, the factors noted herein tend to support a 30 percent rating under Diagnostic Code 5276.

While an August 2006 private record noted the treatment of one callus, the Veteran conceded during his Board hearing that one symptom associated with severe pes planus, characteristic callosities, is not shown.  However, the Board finds that the disability picture nonetheless reasonably reflects severe pes planus under the schedular criteria.  Notably, in Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court held that rating criteria provide guidance as to the severity of symptoms contemplated for each rating and they are not all-encompassing or an exhaustive list.  Therefore, extending the Veteran the benefit of the doubt as directed by 38 C.F.R. § 4.3, the Board concludes that his bilateral pes planus warrants a 30 percent rating.

In light of the above, the Board reconciles the varying clinical descriptions in a light most favorable to the Veteran and finds that his bilateral foot disability more nearly approximates the criteria for a 30 percent rating under Diagnostic Code 5276 due to objective evidence of marked deformity (pronation) and pain on manipulation bilaterally as well as the Veteran's testimony regarding pain on use and swelling.  This rating also contemplates the Veteran's report of functional impairment on use of the feet.  38 C.F.R. §§ 4.40 and 4.45.  Thus, an initial 30 percent disability rating is warranted.

The Board notes that when it granted service connection and awarded an initial 10 percent disability rating the RO found that pes planus was a condition that existed prior to military service and was aggravated during service.  It further found that the preservice percentage normally deducted before assigning any disability rating was zero, so no deduction was necessary in setting the Veteran's current disability rating.  See 38 C.F.R. § 3.306 (2010) (explaining aggravation of a preservice disability during service).  The Board finds no reason to disturb this finding.  Therefore, no deduction will be made in awarding the Veteran a 30 percent, rather than a 10 percent, initial disability rating for his service-connected flat feet.

The Board has considered whether a still higher (50 percent) schedular rating might be warranted for the Veteran's flat feet.  Inasmuch as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, severe spasm of the tendo achillis on manipulation, or other symptoms of similar gravity are not shown at any time during the appeal period, the Board concludes that a further increase in the schedular rating (to 50 percent) is not warranted.  

Notably, the Veteran himself does not appear to describe the aspects of disability supporting an even higher, or 50 percent initial disability rating.  To the extent that his arguments and statements could be construed as describing these elements of disability, the Board finds that the clinical descriptions of these factors greatly outweigh the lay descriptions, as the private and VA physicians have greater expertise and training than the Veteran in evaluating and describing these aspects of bilateral pes planus disability.

Consideration has been given to assigning a staged rating for this claim; however, at no time during the time period in question has the Veteran's flat feet symptoms warranted the assignment of a rating higher than what has been herein affirmed.  See Fenderson, 12 Vet. App. at 126.  

In conclusion, the Board finds that the criteria for an initial 30 percent disability rating, but no higher, for bilateral flat feet have been met.  In so deciding, the Board has applied the approximating principles of 38 C.F.R. § 4.7 as well as the benefit of the doubt rule under 38 U.S.C.A. § 5107(b) in favor of the Veteran.  However, the preponderance of the evidence is against a higher rating still.  There is no further basis for application of the benefit of the doubt.

Finally, the Veteran's pes planus disorder does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

In this case, the Veteran has not expressly raised the matter of entitlement to an extra-schedular rating for his service-connected pes planus disorder.  The Veteran's contentions have been limited to those discussed above, i.e., essentially that his disability is more severe than reflected by the currently assigned ratings.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).

In this case, there has been no showing that the Veteran's disability picture for his flat foot disorder could not be contemplated adequately by the applicable schedular rating criteria discussed above.  Those criteria provide for higher ratings in this case, and the Veteran's initial disability rating has been increased as the new rating more adequately describes the severity of the Veteran's symptoms.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's flat foot disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extra-schedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal concerning the claim of entitlement to service connection for back injury residuals is dismissed.

An initial 30 percent disability rating for bilateral flat feet is granted, subject to the laws and regulations governing monetary awards.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


